—Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 22, 1977, convicting him of rape in the first degree, after a nonjury trial, and imposing sentence. Judgment affirmed. Defendant’s acquittal on a charge of burglary, allegedly committed in connection with the rape, is not repugnant to his conviction for rape (see Dunn v United States, 284 US 390; People v Haymes, 34 NY2d 639; People v Ramos, 50 AD2d 823; People v Pratts, 50 AD2d 937). Damiani, J. P., Suozzi, Margett and Mangano, JJ., concur.